DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first sensor structure, second sensor structure, plasma separation unit, evaluation unit in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 8, 10, 11, 13, 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 3, 5, 7, 8, 10, 11, 13, 15 and 17, each of the instant claims use the phrase “in particular” which renders the claim indefinite.  Specifically the examiner is unclear as to whether or not the limitations following the phrase “in particular” much like “for example” are actually positively limiting or not.  As such for examination purposes the examiner is not interpreting any of the limitations following “in particular” as positively limiting.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (U.S. PGPub No. 2014/0262831 A1) in view of Hasegawa et al. (EP 1482307 A1).
 	As to claims 1, 7, 12 and 17, Balasubramanian  discloses and shows in figures 1 and 2, a sensor arrangement (8) for detecting information indicative of a physiological substance in blood of a physiological subject, the sensor arrangement comprising ([0039]): 
a first sensor structure (70, where the examiner is interpreting the parts as structural equivalents in that they perform the same claimed functions) configured for electrochemically sensing the physiological substance in at least part of the blood, wherein detecting the physiological substance is influenceable by hemolysis of the blood ([0039]; [0062]); 
a second sensor structure (110, where the examiner is interpreting the parts as structural equivalents in that they perform the same claimed functions) configured for electrochemically sensing a parameter in at least part of the blood, which parameter is indicative of hemolysis of the blood (implicitly the function of a hemolysis sensor) ([0039]); and 
an evaluation unit (40) configured for evaluating sensed information ([0045]; [0087], again where implicitly the evaluation is disclosed and the only part capable of performing the measurement analysis is implicitly the micro-processor 40).
Balasubramanian does not explicitly disclose a plasma separation unit configured for separating plasma from the blood and arranged so that the separated plasma is supplied to the first sensor structure and the second sensor structure, whereas a rest of the blood is kept apart from the first sensor structure and the second sensor structure or wherein the plasma separation unit comprises or consists of a filter, in particular a permeable membrane, more particularly a permeable membrane having pores which have smaller diameters on a main surface facing the sensor structure compared to larger diameters on an opposing other main surface facing a user supplying blood to the sensor arrangement.
However, Hasegawa does disclose and show in figure 18 and in ([0131]) the use of a similar cartridge-based measurement system that uses a filter (204) which is equivalent to applicant’s plasma separation unit to allow only plasma to enter a sampling channel, so that the rest of the blood is kept apart from the first sensor structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian with a plasma separation unit configured for separating plasma from the blood and arranged so that the separated plasma is supplied to the first sensor structure and the second sensor structure, whereas a rest of the blood is kept apart from the first sensor structure and the second sensor structure or wherein the plasma separation unit comprises or consists of a filter, in particular a permeable membrane, more particularly a permeable membrane having pores which have smaller diameters on a main surface facing the sensor structure compared to larger diameters on an opposing other main surface facing a user supplying blood to the sensor arrangement in order to provide the advantage of increased versatility, in using a filtered plasma in a similar electrode measurement technique one can measure an additional component such as cholesterol accurately ([0133]).
 	As to claim 2, Balasubramanian discloses a sensor arrangement, wherein the first sensor structure is configured for sensing potassium as the physiological substance ([0032], ll. 1-10).
As to claim 4, Balasubramanian discloses a sensor arrangement, wherein the second sensor structure comprises a reference electrode, a detection electrode and a counter electrode ([0097], ll. 2-6).
 	As to claim 5, Balasubramanian discloses and shows in figure 2, a sensor arrangement, wherein the first sensor structure and the second sensor structure are arranged on and/or integrated in a common test strip, in particular as a disposable test strip operable by a patient ([0037], where the examiner is interpreting the sample path shown is explicitly a strip by definition (“: a long narrow piece of a material” https://www.merriam-webster.com/dictionary/strip) that all of the electrodes are place on). 
As to claim 6, Balasubramanian discloses a sensor arrangement, wherein the second sensor structure is configured for sensing hemolysis qualitatively or quantitatively (Fig. 8a, [0100]).
As to claim 8, Balasubramanian discloses a sensor arrangement according to claim 1, comprising a fluidic channel structure (56), in particular a microfluidic channel structure, configured for guiding at least part of the blood to the first sensor structure and the second sensor structure by capillary action ([0038]).
As to claim 9, Balasubramanian discloses a sensor arrangement, wherein at least one of the group consisting of the first sensor structure, the second sensor structure, the plasma separation unit, the fluidic channel structure, and the sensor arrangement as a whole, is configured as a flat sheet ([0040], where the examiner is interpreting a “sensor card 50” as a form off flat sheet).
As to claim 10, Balasubramanian discloses a sensor arrangement, comprising a semiconductor chip, in particular a semiconductor chip configured for transmitting sensed information of the first sensor structure and/or the second sensor structure to an evaluation unit of a monitoring system ([0044], where the examiner is interpreting that implicitly the microprocessor has at least one semiconductor chip to perform the calculations/controls).
 	As to claim 11, Balasubramanian does not explicitly disclose a sensor arrangement, wherein the semiconductor chip is configured for transmitting the sensed information in a wireless and/or contactless manner, in particular via near field communication.
	However, Balasubramanian does disclose in ([0044]) the use of a microprocessor.  The examiner further takes Office Notice that using a semiconductor chip to transmit information wirelessly is extremely well-known in the art.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian with a sensor arrangement, wherein the semiconductor chip is configured for transmitting the sensed information in a wireless and/or contactless manner, in particular via near field communication in order to provide the advantage of expected results, in using Wi-Fi one can more easily transmit data over distances to other machines such as cell-phones/computers without the need for higher cost and less convenient wires.
As to claim 13, Balasubramanian does not explicitly a monitoring system, wherein the evaluation unit is part of a portable electronic device, in particular a smartphone.
However, the examiner takes Office Notice that the device inherently is to some degree portable, and Balasubramanian does not provide any evidence that the system cannot be moved.  Further the act of making something portable is obvious to one having ordinary skill in the art to allow the ability to efficiently measure in multiple locations (In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952))
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a monitoring system, wherein the evaluation unit is part of a portable electronic device, in particular a smartphone in order to provide the advantage of expected results in making the system portable one can obviously take measurements in a plurality of locations with ease, making the device more versatile.
As to claims 14 and 15, Balasubramanian discloses a monitoring system, wherein the evaluation unit is configured for triggering an event depending on sensed information indicative of hemolysis of the blood and wherein the triggered event comprises at least one of the group consisting of a refusal of the blood test, a correction of a sensor result depending on sensed hemolysis, and an output of hemolysis information, in particular an alarm, to a user ([0018], since applicant has defined the triggering even as an output of hemolysis information, explicitly figure 8a of Balasubramanian is this output).
 	As to claim 16, Balasubramanian discloses a monitoring system, comprising an accommodation recess shaped and dimensioned for accommodating at least part of the sensor arrangement so that the sensed information is transmittable from the sensor arrangement to the evaluation unit upon inserting the sensor arrangement into the accommodation recess ([0043]; [0045], where implicitly if the card 50 is inserted, it requires some type of accommodation recess shape).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. in view of Hasegawa et al. further in view of Chumbimuni-Torres et al. (WO/2016/141337).
As to claim 3, Balasubramanian does disclose the use of an electrode for sensing, wherein the electrode is silver ([0080]).
	Balasubramanian does not explicitly disclose a sensor arrangement, wherein the first sensor structure comprises a reference electrode, in particular a silver/silver chloride reference electrode, and an ion-sensitive electrode.
	However, Chumbimuni-Torres does disclose in ([0101])) the use of a combination of two electrodes one being silver and the other being ion-sensitive.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Balasubramanian with a sensor arrangement, wherein the first sensor structure comprises a reference electrode, in particular a silver/silver chloride reference electrode, and an ion-sensitive electrode in order to provide the advantage of increased efficiency in using a well-known electrode combination to provide prompt analysis of Blood for conditions related to hypokalemia and hyponatremia via sodium or potassium detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886